DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2019 and 09/02/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13-15, 17 19 and 20 of copending Application No. 16/222,330 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-9, 13-15, 17 19 and 20 of the copending Application discloses the same heat shield structures recited in the claims of the present application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Thorp et al. (US 7,051,845 B2). 
Regarding claims 1, 17 and 20, Thorp et al. discloses a heat shield assembly (note figs. 1-17), comprising:
a first heat shield segment (312) having a first end and a second end spaced from the first end; and
a heat shield retainer (316) including a radial extension, wherein a torque bar aperture extends through the radial extension, the torque bar aperture configured to receive a torque bar (note the radially extended opening formed by ears 70 for receiving the torque bar 24 in col. 10, lines 9-17),
wherein the heat shield retainer (316) is radially secured via the radial extension.
Re-claims 2 and 18, Thorp et al. discloses the first end of the first heat shield segment includes a first hook member and the second end of the first heat shield segment includes a second hook member (note the hook members 358 in fig. 13).
Re-claims 3 and 19, Thorp et al. discloses the heat shield retainer (316) includes a first clip member configured- to engage the first hook member and a second clip member (note the plurality of clip portions 320 of the retainer 316 engage the plurality of the hook members 358 in fig. 13).
Re-claim 4, Thorp et al. discloses the first hook member (358) extends along at least a first portion of a length between an inboard end and an outboard end (328 and 362) of the first heat shield segment (note fig. 15).
Re-claim 5, Thorp et al. discloses the first clip member (320) extends along at least the first portion of the length between the inboard end and the outboard end of the first heat shield segment (note fig. 15).
Re-claim 6, Thorp et al. discloses the first hook member (358) and the first clip member (320) each comprise a U-shaped profile in a circumferential cross section.
Re-claim 7, Thorp et al. discloses the second hook member (358) extends along at least a second portion of the length between the inboard end and the outboard end (328 and 362) of the first heat shield segment.
Re-claim 8, Thorp et al. discloses the second clip member (320) extends along at least the second portion of the length between the inboard end and the outboard end (328 and 362) of the first heat shield segment.
Re-claim 9, Thorp et al. discloses the second clip member (320) is configured to engage the second hook member (358) of the first heat shield segment.
Re-claim 10, Thorp et al. discloses comprising a second heat shield segment and wherein the second clip member is configured to engage the second heat shield segment (note the two heat shield segments engages the clip members 320 in fig. 17). 
Re-claim 11, Thorp et al. discloses the heat shield retainer (316) is configured for positioning proximate a radially inner surface of the first heat shield segment (312).
Re-claim 12, Thorp et al. discloses comprising a second heat shield segment and wherein the heat shield retainer is configured to engage the second heat shield segment (note the two heat shield segments engages the clip members 320 in fig. 17).
Regarding claim 13, Thorp et al. discloses a wheel assembly (note fig. 1), comprising:
a wheel (14) having a rim and configured to rotate about an axis; 
a torque bar (24) disposed radially inward of the rim;
a heat shield segment (312 in fig. 13) having a first end and a second end spaced from the first end (note the left and right ends of the heat shield segment 312 shown in fig. 13); and
a heat shield retainer (316) including a radial extension, wherein a torque bar aperture extends through the radial extension, the torque bar aperture configured to receive the torque bar (note the radially extended opening formed by ears 70 for receiving the torque bar 24 in col. 10, lines 9-17),
wherein the heat shield retainer (316) is radially secured via the radial extension.
Re-claim 14, Thorp et al. discloses the first end of the heat shield segment includes a first hook member and the second end of the heat shield segment includes a second hook member (note the hook members 358 in fig. 13), and
the heat shield retainer (316) includes a first clip member configured to engage the first hook member and a second clip member (note the plurality of clip portions 320 of the retainer 316 engage the plurality of the hook members 358 in fig. 13).
Re-claim 15, Thorp et al. discloses the first hook member (358) extends along a length between an inboard end and an outboard end (328 and 362) of the heat shield segment (note fig. 15), and
the first clip member (320) extends along the length between the inboard end and the outboard end of the heat shield segment.
Re-claim 16, Thorp et al. discloses the second clip member (320) is configured to engage the second hook member (358) of the heat shield segment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657